DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 2, 5, 9, 10, 25 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain the trademark/trade name “Dysport”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe botulinum toxin A and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 9, 10, 25, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the following two articles:
Baker et. al. Botulinum toxin treatment of spasticity in diplegic cerebral palsy: a randomized, double-blind, placebo-controlled, dose-ranging study. Dev Med Child Neurol. 2002 Oct;44(10):666-75. doi: 10.1017/s0012162201002730. PMID: 12418791.
Boyd et al. Biomechanical transformation of the gastroc-soleus muscle with botulinum toxin A in children with cerebral palsy. Dev Med Child Neurol. 2000 Jan;42(1):32-41. doi: 10.1017/s0012162200000074. PMID: 10665973.


Baker et al. teaches:
“This study evaluated the efficacy and safety of three doses of botulinum toxin A (BTX-A; Dysport®) in 125 patients (mean age 5.2 years, SD 2; 54% male) with dynamic equinus spasticity during walking. Participants were randomized to receive Dysport (10, 20, or 30 units/kg) or placebo to the gastrocnemius muscle of both legs. Muscle length was calculated from electrogoniometric measurements and the change in the dynamic component of gastrocnemius shortening at four weeks was prospectively identified as the primary outcome measure. All treatment groups showed statistically significant decreases in dynamic component compared with placebo at 4 weeks. Mean improvement in dynamic component was most pronounced in the 20 units/kg group”

Thus Baker et al. teaches most of the claimed invention. Dysport (botulinum toxin A) is administered at a dosage of 20 units / kg, which amounts to 10 units per leg / kg of bodyweight just as recited in the claim.

The dosage is administered into the gastrocnemius muscle of both legs, as claimed, and is administered to children, as claimed.

Lacking in Baker et al. is the particular teaching of dosing 6-9 units/kg in the gastrocnemius and 4-6 units in the soleus.

However, Boyd et al. teaches the fact that the gastrocnemius and soleus are in major sense the same compound muscle group. Boyd et al. refers to them as a single muscle:
Boyd et al.’s title is, “Biomechanical transformation of the gastroc-soleus muscle with botulinum toxin A in children with cerebral palsy”

Boyd et al. describes the treatment of spasticity in children by injecting botulinum toxin into the 
“gastroc-soleus muscle”. The gastrocnemius and the soleus are rightly regarded as a single muscle by Boyd et al. (This makes sense anatomically, since they move together and are joined by the Achilles tendon and operate as one.) 

Then, if the gastrocnemius and the soleus are really one compound unit, the “gastroc-soleus muscle” that is treated with BT as Boyd et al. teaches, then how should the dosing be divided between the two portions? The most logical way is simply according to size. The gastrocnemius is somewhat more massive and should get somewhat more (dosing is already in proportion to size, after all).

If the 10 units, applied to the “gastroc-soleus muscle” as per Boyd et al., is divided between the two muscle parts on the straightforward basis of size of each, a 6/4 division between the gastrocnemius and the soleus is reasonable and obvious.

Furthermore, in Boyd et al. the BT is applied to the “gastroc-soleus muscle” – a single compound muscle. If the BT is distributed uniformly in compound “gastroc-soleus muscle” then again a 6/4 division might again be expected, simply on the basis of the relative size of each part.




Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baker/Boyd as applied to claim 1 above, in view of Wayne (US 2007/0221722).

As discussed above, Baker/Boyd teach the claimed dosages.

Attention is drawn to figures 1-5 of Wayne, which teach a slide calculator tool for dosing in accordance with patient weight, as per the claims.
Wayne particularly teaches labeling of the guide in figure 1 with patient weights and corresponding dose amounts, as well as the sliding aspect shown in figure 3 and the underlying table of numbers shown in figures 4 and 5 clearly illustrate very well the type of slide calculator that is claimed. 
Details such as the type of medication and various design details are obvious variants. It is readily apparent from figure 1 of Wayne that the system can be applied to many types of medicines in relation to many corresponding types of medical conditions, and there can be many ways of administering the medicines.
Thus it would have been obvious to apply this to the medicament (BT) and the dosages seen in claim 1, which have been taught or rendered obvious by Baker/Boyd.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876